DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending in this application.  Claims 1, 5-7, 10 are newly amended.  Claims 11-17 are newly added.  Claims 1-17 are examined in this Office Action.   The amendments to the claims have necessitated the new grounds of rejection and this office action is made Final.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2022 has been considered by the examiner. The replacement of the Worsham document is acknowledged.

Status of Objections/Rejections 

1.	The objection to claim 9 is withdrawn in view of the amendment to include the word “in” in the phrase “placing the cryopreserved cell preparation in a 35-40° C …”. 
2.	The objection to claim 1 regarding the term “(frozen”) is withdrawn in view of Applicant’s amendment to claim 1 to remove the “(frozen)” from the.
3.	The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, regarding the word “preferably” is withdrawn in view of the amendment to the claim removing the term.
	4.	The rejection of claims 1-4, 7 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fraser et al (US 2003/0054331) (Fraser) and the product profile of Plasma-Lyte A® solution from Baxter (see, Notice of References Cited for citation) is withdrawn in view of the amendments to the claims.  
	5.	The rejection of claims 8, 9, 10 under 35 U.S.C. 103 as being unpatentable over Fraser above as applied to claims 1-4 and 7 and further in view of Fraser is withdrawn in view of the amendments to the claims.

	6. 	The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Fraser above as applied to claims 1-4 and 7 and further in view of Izadyar et al (US 2014/0220551) (lzadyar) and the product profile for phosphate buffered saline (https://resources.rndsystems.com/pdfs/datasheets/B30050.pdf) is withdrawn in view of the amendments to the claims.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and new claim 13 recite the phrase “consisting of.”  A review of the specification does not find support for that amendment to claim 1 or any basis for the phrase in new claim 17.  Claims 2-12 and 14-17 are rejected by virtue of dependency from independent claims 1 and 13. An electronic search of the specification reveals six occurrences of the phrase “consisting of” and not a single occurrence refers to the composition.  No occurrence of the phrase was found in claims as originally filed or in the abstract. The six occurrences are recited below: 

	1.	”the cells are selected from the group consisting of primary T cells, amplified T …..”
	2.	“cells are selected from the group consisting of suspension-cultured cells …”
	3.	“the injection carrier is an intravenously injectable solution, preferably selected from the group consisting of sodium chloride injection, multiple electrolytes injection,”
	4.	“the cells are cells selected from the group consisting of primary T cells, amplified T cells,”
	5.	 “the cell is a cell selected from the group consisting of suspension-cultured cells and monolayer-cultured cells,” and ,
	6.	“the injection carrier is not particularly limited, and may preferably be an intravenously injectable solution, more preferably selected from the group consisting
 of sodium chloride injection, multiple electrolytes injection, and amino acid injection.”

	The components of the claimed “cryopreservation solution consisting of sodium chloride, a protective protein, dimethyl sulfoxide, and water” are listed in a table on page 9 but the table does not recite that the listed components are in a formulation “consisting of.”   Applicant’s specification does disclose page 5, lines 11-15 that the cryopreservation solution comprises (emphasis added) sodium chloride, a protective protein and dimethyl sulfoxide. 
	In view of the above, the amendment to the claim 1 to recite “consisting of” is new matter and removal is required.  Further, new claim 13, reciting the same phrase, also contains new matter and removal is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “A cryopreservation solution…”.  Claims 14-17 depend from claim 13 and recite “The cell cryopreservation solution of claim 13..”.  Claims 14-17 lack antecedent basis with claim 13 because claim 13 does not recite “A cell cryopreservation solution.”  Correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al US 2003/0054331) (Fraser)(of record) in view of Izadyar et al (US 2014/0220551) (lzadyar) (of record) as evidenced by the product profile for phosphate buffered saline (https://resourcesrndsystems.com/pdfs/ datasheets/ B30050.pdf) (of record) and Andreasen (US 20150320031 (Andreasen).

Fraser discloses [0002] cryopreservation of stem cells [0024], [0027] (the claimed cells, claim 1, part 1; the claimed” stem cells,” claim 2); 
and sodium chloride (Plasma-Lyte A®) a solution known in the art to comprise sodium chloride, see, Plasma-Lyte A® product sheet; 
5% human serum albumin [0117] (the claimed protective protein; claim 1, part 2; claim 12); and,
a cryopreservative solution [0116], [0122] comprising 5%-20% DMSO (dimethyl sulfoxide, claim 1, part 2), preferably 10% (a value falling within the claimed range of 5% to 40%;” claim 1) (a range encompassing the claimed range “of 8% to 12%;” claim 7).

 Regarding claim 3, Fraser discloses [0086] fractionation and enrichment of the population to separate stem cells from progenitor cells can include cell culture [0031], the claimed “wherein the cells are selected from the group consisting of suspension cultured cells and monolayer cultured cells.”
Regarding claim 4, Fraser discloses the final yield of cells was 4.5 X 10 7 [0187], a value falling within the claimed range of “1X 105 to 5 X10 8 /ml.”
Fraser discloses cell freezing is destructive to the cells in the absence of appropriate additives [0115].  

Fraser differs from the claims in that the document fails to disclose:
A.	 the sodium chloride has a concentration of 0.85% to 0.95% in the cryopreservation solution; 
B.	 the protective protein (cryoprotective protein) has a concentration of from 10% to 90% in the cryopreservation solution; and
C.	the cryopreservation solution consists of sodium chloride, a protective protein, DMSO and water.

However, Izadyar and Andreasen cure the deficiency.
Izadyar discloses [0008] a cryoprotective solution comprising phosphate buffered saline (PBS) (the claimed sodium chloride, claim 1, part 1), HSA (human serum albumin) and DMSO.
Phosphate buffered saline has a sodium chloride concentration of 0.80% as disclosed by the product profile sheet for PBS (Dulbecco’s Phosphate Buffered Saline), a value less than but close to the claimed range of from 0.85% to 0.95% (claim 1). 
Izadyar discloses [0008] the HSA can be present at a concentration of between 1% and 20%, a value overlapping the claimed range of from 10% to 90% (claim 1, part 2).
Regarding claim 6,  Izadyar discloses [0011] the HSA can be present at a concentration of between 2% and 40%, a range encompassing the claimed range of “15% to 25%.” 

A.	The NaCl concentration: 
It would have been obvious to one ordinary skill to modify the sodium chloride concentration in the cryopreservation solution of Fraser by using a phosphate buffered saline having a sodium chloride concentration of 0.80% as suggested by Izadyar in view of the teachings of Izadyar disclosing the need to obtain a cryoprotective solution optimized for cell viability and recovery and the teachings of Fraser that cell freezing is destructive to the cells in the absence of appropriate additives [0115]. 
One of ordinary skill would have had reasonable expectation of success in modifying the sodium chloride concentration in the Fraser cryopreservative solution and obtaining satisfactory cell viability and recovery of cryopreserved cells in view of the teachings of Izadyar that PBS is a suitable solvent for cryopreservation solutions.
Further, it would have been obvious to one of ordinary skill to use a sodium chloride concentration of 0.85% to 0.95% as claimed (claim 1, part 1) or 0.9%, (claim 5)  in view of the teachings of Fraser that cell freezing is destructive to the cells in the absence of appropriate additives [0115].  One of ordinary skill would have been able to determine the optimal sodium chloride concentration to use in the cryopreservation solution as a matter of routine optimization, routine optimization being within the purview of one of ordinary skill in the art. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")  Here, one of ordinary skill would have had the reasonable expectation that a 0.8% sodium chloride would have the same property as 0.85% to 0.95% sodium chloride.
 
B.	The protective protein: 
It would have been obvious to one of ordinary skill to modify the Fraser 5% HSA protective protein in the cryoprotective solution by using an HSA concentration of between 2% to 40% as suggested by Izadyar [011] in view of the teachings of Izadyar disclosing [0011] the HSA can be present at a concentration of between 2% and 40%.
One of ordinary skill would have had a reasonable expectation of success using the 2-40% HSA concentration in view of the teachings of Izadyar that such a concentration is successfully used in cryopreservation of cells for clinical applications [0006] (claim 1, part 2).
One of ordinary skill would have been motivated to use the Izadyar HSA concentration of between 2% and 40%  in view of the teachings of Izadyar that successful cryopreservation methods of reproductive cells are needed for fertility preservation [0004].

C.	“Consisting of”:
Andreasen discloses dimethyl sulfoxide [DMSO] is used as a conventional cryoprotectant [0006] and that DMSO is considered the most effective and frequently adopted but it is physiologically toxic [0006].  Andreasen discloses [0007] that supplements are needed to reduce the amount of toxic cryoprotectants (DMSO) to nontoxic concentrations which at the same time have the necessary protective effects and low toxicity [0007]. 
Andreasen discloses the additional protectants can be sodium chloride and a protective protein [0128] (the claimed “sodium chloride;”  claim 1, part 2, first part) (the claimed “protective protein;” claim 1, part 2, second part) and water [0132].  Andreasen also discloses the proteins can be human serum albumin (HSA) [0130] and can be present at 10% to 90%, a range overlapping the claimed 10-90% range (claim 1) and the claimed 15% to 25% (claim 6).

	C1.	Regarding the sodium chloride in the solution consisting of sodium chloride, a protective protein and DMSO: It would have been obvious to one of ordinary skill to modify the cryopreservation solution of Fraser by using a solution consisting of  the cryoprotectant DMSO supplemented with sodium chloride as suggested by Andreasen in view of the teachings of Andreasen that sodium chloride can be a supplement added to DMSO to reduce toxicity and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.  

	C2.	Regarding the protective protein in the solution consisting of sodium chloride, a protective protein and DMSO: It would have been obvious to one of ordinary skill to modify the cryopreservation solution of Fraser by using a solution consisting of the cryoprotectant DMSO supplemented with a cryoprotective protein as suggested by Andreasen in view of the teachings of Andreasen that a protective protein can be added to DMSO reduce the toxicity of DMSO and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.  

It would have been obvious to one of ordinary skill to obtain the claimed “cryoprotective solution consisting of” by adding the supplemental protective protein and 0.85%-0.95% sodium chloride to the DMSO to reduce the toxicity of DMSO. It also would have been obvious to one of ordinary skill to remove the other salts and components from the phosphate buffered saline and/or PlasmaLyteA® solutions to arrive at a solution consisting of sodium chloride, a protective protein and DMSO in view of the teachings of Andreasen that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.  One of ordinary skill would have been motivated to use that cryopreservative solution providing optimal conditions for cell survival and viability as suggested by Andreasen obtained by either adding supplemental beneficial components or removing detrimental ones.

One of ordinary skill would have had a reasonable expectation of success in obtaining a cryopreservative solution consisting of sodium chloride, a protective protein and DMSO in view of the teachings of Andreasen that sodium chloride and a protective protein are useful supplements to reduce toxicity and that sodium chloride and a protective protein have additional protective effects. One of ordinary skill also would have had a reasonable expectation of success in obtaining a cryopreservative solution consisting of sodium chloride, a protective protein and DMSO by removing detrimental components in view of the teachings of Andreasen and that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type.  

One of ordinary skill would have been motivated to use only sodium chloride and a protective protein in addition to DMSO or using a composition in which other salts and buffers have been removed in order to reduce toxicity and obtain optimal cell viability.  Both the sodium chloride solution and the DMSO are considered to contain water so water would inherently be present in the cryopreservative solution. 

2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar and Andreasen above as applied to claims 1-7 and 12 above and further in view of Fraser (same document as above). The teachings of Fraser, Izadyar and Andreasen above are incorporated herein in their entirety.

Claim 8 claim interpretation:  Claim 8 depends from claim 1.  Claim 1 has been amended to recite “consisting of”, “sodium chloride having a specific concentration range of 0.85% to 0.95%, a protective protein having a specific concentration range of 10% to 90% and a DMSO concentration having a range from 5% to 40%.”  Fraser, Izadyar and Andreasen above are cited for teaching those claimed elements as discussed above to form the claimed “preservation solution” in claim 1 as claimed in claim 8, step b. Those teachings of Fraser, Izadyar and Andreasen above are incorporated herein in their entirety.

Fraser, Izadyar and Andreasen differ from the claims in that Fraser adds DMSO alone directly to the solution containing the cells/protective protein/sodium chloride instead of mixing two solutions, one containing DMSO (the claimed cryopreservation solution, claim 8, part b) and one not containing DMSO (the claimed cryopreservation diluent) as claimed. However, Fraser cures the deficiency.
Fraser discloses [0122] that the cells are resuspended in a buffered isotonic solution (the claimed aqueous solution of sodium chloride) supplemented with human serum albumin (the claimed protective protein) thereby teaching the claimed cryopreservation diluent (claim 8a) and thereby disclosing the claimed “providing cells to be cryopreserved and a cryopreservation diluent and resuspending the cells with the cryopreservation diluent to obtain a first cryopreservation mixture wherein the cryopreservation diluent comprises ...an aqueous solution of sodium chloride and a protective protein” (claim 8, part a).
Fraser then discloses addition of DMSO directly (and not as part of a solution as is claimed in part (b)) as the cryoprotective agent to the cell/protective protein/sodium chloride solution to obtain a final concentration of DMSO from about 5% to about 20% and preferably 10% [0122], thereby disclosing the claimed “second cryopreservation mixture.” Fraser therefore has obtained the same composition as that in claim 8b: a cryopreservative composition comprising cells, DMSO, sodium chloride and a protective protein. The difference between Fraser/Izadyar/Andresen and the claim is in how the DMSO was added. 
Regarding claim 8, part c, Fraser discloses that following the addition of DMSO to form the claimed “second cryopreservation mixture,” the cells are transferred into a flexible plastic big (the claimed “transferring the second cryopreservation mixture to a container’). Fraser discloses the bag is cooled to a temperature of -90 °C for further storage [0123] (thereby disclosing the claimed “conducting a programmed cooling to below 80° C to obtain the cryopreserved cell preparation”).
It would have been obvious to one of ordinary skill to modify the method of Fraser, Izadyar and Andreasen by adding DMSO as part of a cryopreservation solution to the cryopreservation diluent as suggested by Fraser in view of the teachings of Fraser that a cryoprotective agent is necessary [0115] because cell freezing is destructive to cells in the absence of appropriate additives such as DMSO [0117]. 
One of ordinary skill would have understood that adding the DMSO in solution is an obvious variation of adding DMSO alone as long as the final cell cryoprotective solution comprises DMSO at the appropriate concentration, lacking evidence to the contrary.
One of ordinary skill would have had a reasonable expectation of success in adding DMSO as part of a cryopreservation solution in view of the teachings of Fraser that DMSO is the most commonly used cryoprotectant [0117].

3.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar and Andreasen above as applied to claims 1-7 and 12 above and further in view of Fraser (same document as above). The teachings of Fraser, Izadyar and Andreasen above are incorporated herein in their entirety.

Regarding claim 9, Fraser, Izadyar  and Andreasen together disclose [0132] providing a cryopreserved cell population of claim 1 and Fraser discloses placing the cryopreserved cell population in the bag in a 37°C water bath (a value falling within the claimed range of 35-40° C; claim 9, part (ii)), to raise the temperature to about 40° C (thereby disclosing the claimed “35C to 40C;” claim 9, part 2). Fraser further discloses [0132] the cell solution is transferred from the cryobag to a container for delivery to a patient and that the transfer is conducted from the cryobag through tubing (disclosing the claimed “transferring the cells to an injection carrier with a connector,” claim 9 part (iii).
Fraser discloses [0126] the transfer is to a sterile container holding an albumin solution [0132] and may eventually be resuspended in additional isotonic solution for delivery to the patient. Applicant’s specification discloses the injection carrier can be an injectable solution (page 4, lines 10-12) such as a sodium chloride solution (claim 11). Fraser discloses the cells may be resuspended in additional isotonic solution for delivery to the patient thereby disclosing the claimed “transferring the cells in the preparation to an injection carrier.”
Regarding claim 10, Fraser discloses the cells may be resuspended in additional isotonic solution for delivery to the patient, thereby disclosing the claimed “wherein the injection carrier is an intravenously injectable solution.” 
Fraser differs from the claims in that the document does not explicitly disclose the connector is disposable. However, the use of disposable materials is an expected step known in the art to keep materials sterile and Fraser explicitly discloses the material is kept sterile [0132]. 
It would have been obvious to one of ordinary skill to use a disposable connector as suggested by Fraser in order to maintain sterility. 
One of skill in the art would have a reasonable expectation of success in using disposable connectors because being disposable does not change the functionality of the connector.

4.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Izadyar and Andreasen above as applied to claims 1-7 and 12 above.  The teachings of Fraser, Izadyar and Andreasen above are incorporated herein in their entirety.
Fraser, Izadyar and Andreasen differ from the claims in that the documents fail to disclose the claimed cryopreservation solution consisting of sodium chloride, a protective protein, DMSO and water.  However, Fraser, Izadyar and Andreasen cure the deficiency.
The sodium chloride: 
Fraser discloses a cryoprotective solution comprising sodium chloride (Plasma-Lyte A®) a solution known in the art to comprise sodium chloride, see, Plasma-Lyte A® product sheet. 
It would have been obvious to one ordinary skill to modify the sodium chloride concentration in the cryopreservation solution of Fraser by using a phosphate buffered saline having a sodium chloride concentration of 0.80% as suggested by Izadyar in view of the teachings of Izadyar disclosing the need to obtain a cryoprotective solution optimized for cell viability and recovery and the teachings of Fraser that cell freezing is destructive to the cells in the absence of appropriate additives [0115]. 
One of ordinary skill would have had reasonable expectation of success in obtaining satisfactory cell viability and recovery of cryopreserved cells in view of the teachings of Izadyar that PBS is a suitable solvent for cryopreservation solutions.
Further, it would have been obvious to one of ordinary skill to use a sodium chloride concentration of 0.85% to 0.95% as claimed (claim 13 part a), a range encompassing the claimed value of 0.9% (claim 16)  in view of the teachings of Fraser that cell freezing is destructive to the cells in the absence of appropriate additives [0115].  One of ordinary skill would have been able to determine the optimal sodium chloride concentration to use in the cryopreservation solution as a matter of routine optimization, routine optimization being within the purview of one of ordinary skill in the art. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")  Here, one of ordinary skill would have had the reasonable expectation that 0.8% sodium chloride would have the same properties as a solution of 0.85% to 0.95% sodium chloride.
The protective protein:
Izadyar discloses [0008] the HSA, the claimed protective protein (claim 17) can be present at a concentration of between 2% and 40%, a range overlapping the claimed range of “from 10% to 90%” (claim 13, part b), and a range encompassing the claimed range of “15% to 25%” (claim 14).
Fraser discloses a cryopreservative solution [0116], [0122] comprising 5%-20% DMSO, a range overlapping the claimed range of from 5% to 40% (claim 13) and a range encompassing the claimed range of “from 8% to 12%.” (claim 15). 
It would have been obvious to one of ordinary skill to modify the cryoprotective solution of Fraser, Izadyar and Andreasen by limiting the components of the cryopreservative solution to sodium chloride present at 0.85% to 0.95%, a protective protein concentration of from 10%to 90% and a DMSO concentration ranging from 5% to 40%, to arrive at the cryopreservation solution as suggested by Andreasen in view of the teachings of Andreasen that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type and in view of Fraser, disclosing cell freezing is destructive to the cells in the absence of appropriate additives [0115].  
Alternatively, it would have been obvious to one of ordinary skill to modify the cryoprotective solution of Fraser, Izadyar and Andreasen by adding sodium chloride to a concentration of 0.85% to 0.95% and adding a protective protein at a concentration of from 10% to 90% to a DMSO concentration ranging from 5% to 40% in view of the teachings of Andreasen that the optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type and in view of Fraser, disclosing cell freezing is destructive to the cells in the absence of appropriate additives [0115].  
One of ordinary skill would have had a reasonable expectation of success in obtaining a cryopreserved cell preparation using a cryoprotective solution consisting of sodium chloride, a protective protein, and DMSO in view of the teachings of Andreasen that sodium chloride and the protective protein can be added to reduce the toxicity of the DMSO.  Alternatively, one of ordinary skill would have had a reasonable expectation of success by removing detrimental components, as disclosed by Andreasen, teaching optimal cooling rate is determined by the types of cryoprotective additives and their concentrations [0146] and that the cooling rate must be optimized for each cell type and in view of Fraser, disclosing cell freezing is destructive to the cells in the absence of appropriate additives [0115].  
One of ordinary skill would have been motivated to use a cryo-preservative solution consisting of sodium chloride, a protective protein and DMSO arrived at by either method in order to reduce toxicity and obtain optimal cell viability.

Response to Arguments 
Applicant’s arguments, filed 3/17/2022 have been considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632